internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si - plr-115753-99 date date a b_trust state d1 d2 d3 dollar_figurex dear this is in response to your letter dated date and subsequent correspondence submitted on behalf of a and b requesting a ruling that trust will not be disqualified as a charitable_remainder_unitrust under sec_664 of the internal_revenue_code the information submitted states that a and b as grantors established trust under the laws of state on d1 trust was funded with publicly traded stock with a fair_market_value of dollar_figurex trust was intended to qualify as a charitable_remainder_unitrust under sec_664 of the code relevant provisions of the governing instrument of trust are as follows article ii provides that trust is irrevocable but can be amended for the sole purpose of ensuring that the trust qualifies and continues to qualify as a charitable_remainder_unitrust article iii provides that a unitrust_amount is payable in equal shares to the grantors for their joint lives and that the unitrust_amount will be an amount equal to percent of the net fair_market_value of the trust assets determined as of the first day of the taxable_year of trust by the trustee article iii a provides that at the end of the unitrust term the entire principal and income of trust shall be distributed to charitable organizations as defined in sec_170 sec_170 sec_2055 and sec_2522 article iv provides that the trustee of trust is authorized and empowered to invest and reinvest the trust fund in common or preferred shares of any corporation legal or equitable interest in real_estate and any other_property of any kind or description free from any limitation then or thereafter imposed by law whether or not such assets be of the character authorized by law for trust investments an institution acted as the initial trustee of trust on d2 grantors exercised their authority under the trust instrument to remove the trustee and appoint themselves as sole trustees on d3 grantors as trustees amended article iv of trust by adding paragraph a article iv a provides that trustee is prohibited from accepting investing in or holding any assets such as real_estate stock in a closely_held_corporation or any other assets which do not have an objectively ascertainable market_value and would result in disallowance of the charitable deduction pursuant to sec_4 of revproc_2000_3 2000_1_irb_111 the internal_revenue_service has generally discontinued issuing rulings concerning whether a charitable_remainder_trust that provides for unitrust payments for one or two measuring lives satisfies the requirements described in sec_664 of the code in lieu of seeking the service’s advance approval of a charitable_remainder_unitrust taxpayers are directed to follow the sample provisions for charitable_remainder unitrusts outlined in revproc_90_30 1990_1_cb_534 by following the models contained in revproc_90_30 taxpayers can be assured that the service will recognize the trust as meeting all the requirements of a qualified charitable_remainder_unitrust under sec_664 of the code provided that the trust operates in a manner consistent with the terms of the trust instrument and provided it is a valid trust under applicable local law in addition for transfers to a qualifying charitable_remainder_unitrust the remainder_interest will be deductible under sec_170 and sec_2522 if the charitable_beneficiary otherwise meets all of the requirements of those sections in the present case grantors are the sole trustees of trust and hence trust contains a provision which is not specifically addressed by the model language in revproc_90_30 therefore we will issue a ruling on whether this provision disqualifies trust under sec_664 of the code sec_664 of the code sets forth the requirements to be a charitable_remainder_unitrust sec_664 provides that a fixed percentage which is not less than percent of the net fair_market_value of the assets valued annually is to be paid not less often than annually to one or more persons at least one of whom is not an organization described in sec_170 and in the case of individuals only to an individual who is living at the time of the creation of the trust for a term of years not in excess of years or for the life or lives of such individual or individuals no amount other than the above-described payments may be paid to or for_the_use_of any person other than an organization described in sec_170 following the termination of the payments described above the remainder_interest in the trust is to be transferred to or for_the_use_of an organization described in sec_170 sec_1_664-1 of the income_tax regulations provides that if unmarketable assets are transferred to or held by a_trust the trust will not be a_trust with respect to which a deduction is available under sec_170 sec_2055 sec_2106 or sec_2522 or will be treated as failing to function exclusively as a charitable_remainder_trust unless whenever the trust is required to value such assets the valuation is a performed exclusively by an independent_trustee or b determined by a current qualified_appraisal as defined in sec_1_170a-13 from a qualified_appraiser as defined in sec_1_170a-13 sec_1_664-1 of the regulations provides that unmarketable assets are assets that are not cash cash equivalents or other assets that can be readily sold or exchanged for cash or cash equivalents for example unmarketable assets include real_property closely-held stock and an unregistered security for which there is no available exemption permitting public sale we conclude that the fact that the grantors are the sole trustees of trust does not disqualify the trust as a charitable_remainder_unitrust under sec_664 of the code and the applicable regulations where trust may only accept invest in and hold assets with an objectively ascertainable market_value no opinion is expressed as to the federal tax consequences of the formation or operation of trust under the provisions of any other section of the code a copy of this letter should be attached to the first federal tax_return that reflects this transaction this ruling is directed only to the taxpayers who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to the grantors sincerely yours j thomas hines acting branch chief branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
